EXHIBIT 10.1

 

______________________________________________________

 

NINTH AMENDMENT

 

TO THE

 

LOAN AND SECURITY AGREEMENT

 

BETWEEN

 

GEE GROUP INC. (FORMERLY GENERAL EMPLOYMENT ENTERPRISES, INC.), TRIAD PERSONNEL
SERVICES, INC.,

 

BUSINESS MANAGEMENT PERSONNEL, INC., BMPS, INC., BMCH, INC., BMCHPA, INC.,

 

TRIAD LOGISTICS, INC., SCRIBE SOLUTIONS, INC., AGILE RESOURCES, INC.,

 

ACCESS DATA CONSULTING CORPORATION

 

AND

 

PALADIN CONSULTING, INC.

 

AND

 

ACF FINCO I LP

 

DATED AS OF SEPTEMBER 27, 2013

______________________________________________________

 

Amendment Effective Date: September 27, 2016




  

 



 

NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Ninth Amendment, Consent and Waiver (this “Agreement”) is entered into
between GEE GROUP INC. (formerly GENERAL EMPLOYMENT ENTERPRISES, INC.), a
corporation organized under the laws of the State of Illinois (“GEE”), TRIAD
PERSONNEL SERVICES, INC., a corporation organized under the laws of the State of
Illinois (“TPS”), BUSINESS MANAGEMENT PERSONNEL, INC., a corporation organized
under the laws of the State of Ohio (“BUMPS”), BMPS, INC., a corporation
organized under the laws of the State of Ohio (“BMPSOH”), BMCH, INC., a
corporation organized under the laws of the State of Ohio (“BMCH”), BMCHPA,
INC., a corporation organized under the laws of the Commonwealth of Pennsylvania
(“BMCHPA”), TRIAD LOGISTICS, INC., a corporation organized under the laws of the
State of Ohio (“Triad”), SCRIBE SOLUTIONS, INC., a corporation organized under
the laws of the State of Florida (“Scribe”), AGILE RESOURCES, INC., a
corporation organized under the laws of the State of Georgia, (“Agile”), ACCESS
DATA CONSULTING CORPORATION, a corporation organized under the laws of the State
of Colorado (“Access Data”), and PALADIN CONSULTING, INC., a corporation
organized under the laws of the state of Texas (“Paladin”, and collectively with
the foregoing, “Borrower”), and ACF FINCO I LP, a limited partnership formed
under the laws of the State of Delaware (“Lender”), this 27th day of September,
2016.

 

RECITALS:

 

Borrower and Lender are parties to a Loan and Security Agreement dated September
27, 2013, as amended by a First Amendment effective as of December 31, 2013, by
a Second Amendment effective as of December 3, 2014, by a Third Amendment,
Consent and Waiver effective as of April 1, 2015 and by a Fourth Amendment,
Consent and Waiver effective as of June 15, 2015, by a Fifth Amendment, Consent
and Waiver dated as of August 1, 2015, by a Sixth Amendment, Consent and Waiver
dated as of September 18, 2015, by a Seventh Amendment, Consent and Waiver
effective as of October 4, 2015, and by an Eighth Amendment, Consent and Waiver
dated as of January 1, 2016 (as so amended, the “Credit Agreement”), in
connection with which Borrower has executed and delivered to Lender an Amended
and Restated Revolving Credit Note dated January 1, 2016 in the maximum
principal amount of $10,000,000 (the “Revolving Credit Note”), and Borrower and
others have executed and/or delivered to Lender certain other agreements,
documents and instruments (all of the foregoing, as the same may be amended,
restated, extended or otherwise modified from time to time, to be collectively
referred to as the “Loan Documents”). Unless otherwise defined in the Recitals,
all capitalized terms in these Recitals shall have the meanings ascribed to such
terms in the Loan Documents.

 

The Credit Agreement and the credit facilities extended by Lender to Borrower
pursuant thereto are scheduled to terminate on September 27, 2016.

 

Borrower has requested, and Lender has agreed, upon the terms and conditions
contained in this Agreement, to extend the Credit Agreement and the Revolving
Credit Note, and to make such other changes to the Credit Agreement and the
Loans as described herein.

 

 Page 1 of 8

 



 

AGREEMENT:

 

1. Defined Terms. Unless otherwise defined in the Recitals or in the body of
this Agreement, all capitalized terms shall have the meanings ascribed to such
terms in the Loan Documents.

 

2. Borrower Representations. Borrower hereby represents to Lender, that:

 

(a) All Loan Documents executed by Borrower, including without limitation the
Credit Agreement, constitute valid and legally binding obligations of Borrower,
enforceable against Borrower in accordance with the terms thereof;

 

(b) Borrower has no claims, offsets, counterclaims, or defenses with respect to
the payment or performance of any Obligations owing to Lender under any of the
Loan Documents;

 

(c) No Default or Event of Default shall have occurred and be continuing under
the terms of the Loan Documents; and

 

(d) As a material inducement to Lender entering into this Agreement Borrower
acknowledges and agrees that Lender is relying on the accuracy and veracity of
each of the representations contained in this paragraph 2.

 

3. Amended and Restated Revolving Credit Note. As a condition to Lender’s
consent to the amendments to the Credit Agreement described herein, Borrower
shall execute and deliver to Lender an Amended and Restated Revolving Credit
Note in the form of Exhibit A attached hereto.

 

4. Availability Projections. Borrower covenants and agrees that within forty
five (45) calendar days of the date of this Agreement Borrower shall deliver to
Lender a report showing Borrower’s reasonable projections for Borrower’s
Borrowing Capacity on and as of the last day of each calendar month in 2017.
Borrower’s failure to deliver such report within such forty five (45) day period
shall be an Event of Default under the Loan Agreement.

 

5. Amendments of the Credit Agreement. The following amendments are hereby made
to the Credit Agreement:

 

(a) Facility Fee. The reference to “one percent (1.0%) contained in the first
sentence of Section 3.2 of the Credit Agreement is hereby deleted in its
entirety and replaced with the phrase “three quarters of one percent (0.75%)”.

 

(b) Liquidated Damages. Section 3.7 of the Credit Agreement shall be deleted in
its entirety and replaced with the following:

 

3.7 Liquidated Damages. Subject to the terms and conditions of this Agreement,
Borrower shall have the right prior to September 27, 2018 and upon sixty (60)
calendar days’ advance written notice to Lender (a “Principal Reduction Notice”)
to prepay in full the entire outstanding principal balance of the Revolving
Credit, all accrued and unpaid interest thereon, all fees, costs, expenses and
other amounts payable to Lender in connection with the Revolving Credit, and all
other Obligations payable to Lender under this Agreement and the other Loan
Documents. A Principal Reduction Notice shall be irrevocable when delivered to
Lender, and if all Obligations are finally and indefeasibly paid to Lender in
connection with such Principal Reduction Notice, the Revolving Credit shall be
terminated and all obligations of Lender to extend credit to Borrower under the
Revolving Credit shall terminate.

 

 Page 2 of 8

 



 

If prior to September 27, 2018 (a) Borrower prepays all Obligations outstanding
in full pursuant to the foregoing paragraph, or (b) pursuant to the terms of
this Agreement or any other Loan Document, either (i) Lender demands repayment
of the outstanding Obligations in whole or in part, or (ii) repayment of the
outstanding Obligations are otherwise accelerated in whole or in part, then (c)
at the time of such prepayment, repayment, demand or acceleration, and in
addition to the principal balance of the Revolving Credit, all accrued and
unpaid interest thereon, all fees, costs, expenses and other amounts payable to
Lender in connection with the Revolving Credit, and all other Obligations paid
to Lender under this Agreement and the other Loan Documents, Borrower shall pay
liquidated damages to Lender in an amount equal to the Revolving Credit Limit
multiplied by (i) two percent (2.00%) if such prepayment, repayment, demand or
acceleration occurs prior to September 28, 2017, and (ii) one percent (1.00%) if
such prepayment, repayment, demand or acceleration occurs on or after September
28, 2017.

 

Lender and Borrower each hereby acknowledges and agrees that it would be
impractical and extremely difficult to ascertain Lender’s actual damages from
early termination of the Revolving Credit, and that the above liquidated damages
have been arrived at by mutual agreement of Lender and Borrower as to a
reasonable calculation of Lender’s lost profits as a result of early termination
of the Revolving Credit. Lender and Borrower each further hereby acknowledges
and agrees that the liquidated damages provided above are intended to be fair
and reasonable approximations of Lender’s actual damages from early termination
of the Revolving Credit, are presumed to be the amount of damages sustained by
Lender as a result of such early termination, are reasonable under the
circumstances currently existing, and that the liquidated damages are not
intended to be penalties.

 

(c) EBITDA Covenant. Section 8.20 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

 

8.20 EBITDA. Permit EBITDA as of and for:

 

(a) The twelve (12) consecutive calendar month period ending on September 30,
2016, to be less than Three Million Two Hundred Forty One Thousand and 00/100
Dollars ($3,241,000.00);

 

(b) The twelve (12) consecutive calendar month period ending on December 31,
2016, to be less than Three Million Eight Hundred Thousand and 00/100 Dollars
($3,800,000.00);

 

(c) The twelve (12) consecutive calendar month period ending on March 31, 2017,
to be less than Four Million Two Hundred Thousand and 00/100 Dollars
($4,200,000.00);

 

(d) The twelve (12) consecutive calendar month period ending on June 30, 2017,
to be less than Four Million Six Hundred Thousand and 00/100 Dollars
($4,600,000.00);

 

(e) The twelve (12) consecutive calendar month period ending on September 30,
2017, to be less than Five Million and 00/100 Dollars ($5,000,000.00); and

 

 Page 3 of 8

 



 

(f) For any period commencing on or after October 1, 2017, no less than such
amounts as are established by Lender for such period based on the annual
financial projections including such period delivered by Borrower pursuant to
Section 6.6, above. Borrower acknowledges and agrees that the above EBITDA
covenant levels, and Lender’s adjustment in accordance with the preceding
sentence, have been established by Lender based on Borrower’s operations as
conducted on September 1, 2016, and that any material change to such operations,
whether by Strategic Acquisition or otherwise, will necessitate an adjustment by
Lender of the above EBITDA covenant levels, and that Lender will make such
adjustments in Lender’s permitted discretion.

 

(d) EBITDA Definition. The definition of “EBITDA” contained in the Definition
Schedule to the Credit Agreement is hereby deleted in its entirety and replaced
with the following

 

“EBITDA” means, for any period, Borrower’s total income before interest expense,
taxes, depreciation and amortization for such period on a consolidated basis,
all calculated in accordance with GAAP, consistently applied and determined as
of and at the end of such period, plus or minus, as the case may be, such
additional non-cash or extraordinary items of income and expense as may be
agreed to in advance by Lender in writing in Lender’s permitted discretion.

 

(e) Revolving Credit Rate. The definition of “Revolving Credit Rate” contained
in the Definition Schedule to the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“Revolving Credit Rate” means a fluctuating rate that, when annualized, is equal
to the greatest of (A) the Prime Rate plus one and one half percent (1.50%), (B)
the LIBOR Rate plus four and one half percent (4.50%), and (C) four and three
quarters percent (4.75%).

 

(f) Revolving Credit Termination Date. The definition of “Revolving Credit
Termination Date” contained in the Definition Schedule to the Credit Agreement
is hereby deleted in its entirety and replaced with the following:

 

“Revolving Credit Termination Date” means the earliest to occur of (a) September
27, 2018, (b) the date Lender terminates the Revolving Credit pursuant to
Section 9.3(a), and (c) the date on which repayment of the Revolving Credit, or
any portion thereof, becomes immediately due and payable pursuant to Section
9.3(b).

 

6. Commitment and Closing Fee; Reimbursement of Lender. As consideration for
Lender’s extension of the Revolving Credit and other accommodations and
amendments to the Credit Agreement as provided above, and pursuant to Sections
10.9 and 10.10 of the Credit Agreement, Borrower shall (a) pay to Lender on the
date hereof a commitment and closing fee in the amount of One Hundred Thousand
and 00/100 Dollars ($100,000.00), and (b) reimburse, indemnify and hold Lender
harmless for the reasonable fees and costs and expenses incurred by Lender for
the services of legal professionals engaged by Lender in connection with the
negotiation and preparation of this Agreement. With respect to any amount
required to be paid or reimbursed by Borrower pursuant to the foregoing
provisions of this paragraph 6, it is hereby agreed that Lender may charge any
such amount to the Revolving Credit on the date such payment is due or such
reimbursement is made.

 

 Page 4 of 8

 



 

7. Amendment Effective Date. This Agreement shall be effective as of September
27, 2016 (the “AmendmentEffective Date”). The amendments and modifications to
any Loan Document contained in this Agreement shall be effective as of the
Amendment Effective Date, shall be applied from and after the Amendment
Effective Date, and shall not have retroactive effect, unless otherwise
specifically provided for in this Agreement.

 

8. Release. By executing this Agreement Borrower hereby absolutely and
unconditionally releases and forever discharges Lender, and any and all
participants, co-lenders, parent entities, subsidiary entities, affiliates,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, agents and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or in equity or upon contract or
tort or under any state or federal law or otherwise, which Borrower has had, now
has or has made claim to have against any such Person for or by reason of any
act, omission, matter, cause or thing whatsoever arising from the beginning of
time to and include the date of this Agreement, whether such claim, demand or
cause of action is matured or unmatured or known or unknown.

 

9. Specificity of Provisions. The amendments set forth herein are limited
precisely as written and shall not be deemed to (a) be a consent to or a waiver
of any other term or condition of the Credit Agreement or any of the documents
referred to therein, or (b) prejudice any right or rights which Lender may now
have or may have in the future under or in connection with the Credit Agreement
or any or any other Loan Document. From and after the Amendment Effective Date,
whenever the Credit Agreement is referred to in the Credit Agreement or in any
of the other Loan Documents, it shall be deemed to mean the Credit Agreement as
modified by this Agreement.

 

10. Binding Effect of Loan Documents. Borrower hereby acknowledges and agrees
that upon giving effect to this Agreement, the Credit Agreement and each other
Loan Document shall continue to be binding upon such Borrower and shall continue
in full force and effect.

 

11. No Events of Default. Borrower hereby represents and warrants that upon
giving effect to this Agreement no default or Event of Default shall have
occurred and be continuing under the terms of the Credit Agreement.

 

12. Choice of Law. This Agreement and the legal relations among the parties
hereto shall be governed by and construed in accordance with the internal laws
of the State of New York without regard to its conflicts of law principles.

 

13. Counterparts. This Agreement may be executed by one or more the parties to
this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

 Page 5 of 8

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers.

 

LENDER:

  

 

 

 

ACF FINCO I LP

     

By:

Name:

Its:

Date:

 

BORROWER:

 

 

 

 

 

 

GEE GROUP, INC.

TRIAD PERSONNEL SERVICES, INC.

 

 

 

 

By:

 

By:

 

Name:

 

Name:

 

Its:

 

Its:

 

Date:

 

Date:

 

BUSINESS MANAGEMENT PERSONNEL, INC.

BMPS, INC.

 

By:

 

By:

 

Name:

 

Name:

 

Its:

 

Its:

 

Date:

 

Date:

 

BMCH, INC.

BMCHPA, INC.

 

By:

 

By:

 

Name:

 

Name:

 

Its:

 

Its:

 

Date:

 

Date:

 



 Page 6 of 8

 



 



TRIAD LOGISTICS, INC.

SCRIBE SOLUTIONS, INC.

  

 

By:

By:

 

Name:

Name:

 

Its:

Its:

 

Date:

Date:

 

AGILE RESOURCES, INC.

ACCESS DATA CONSULTING CORPORATION

  

 

By:

By:

 

Name:

Name:

 

Its:

Its:

 

Date:

Date:

 

 

PALADIN CONSULTING, INC.

 

 

By:

 

Name:

 

Its:

 

Date:

 

 Page 7 of 8

 

 

EXHIBIT A

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

See attached.

 

 

 

 

 

 

 

 



Page 8 of 8



 